—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered January 23, 1995, which denied plaintiff insureds’ motion to dismiss defendant adjusters’ counterclaims for failure to state a cause of action, unanimously affirmed, with costs.
The public adjuster’s agreement bearing plaintiff husband’s signature and acknowledging receipt of the notice of cancellation, together with the affidavit of defendants’ principal stating that a notice of cancellation was attached to the agreement and that he orally advised plaintiff husband of his three-day right to cancel the agreement, were sufficient, for purposes of this motion addressed to the pleadings, to show defendants’ compliance with the statutory requirements for entering into a public adjuster’s agreement (Insurance Law § 2108 [p]; Personal Property Law § 428). In addition, since the agreement was for the performance of services and the record demonstrates plaintiff wife’s assent thereto, it is not a defense that the agreement was signed only by plaintiff husband (see, Soundview Woods v Town of Mamaroneck, 14 Misc 2d 866, 871, affd 9 AD2d 789). Concur — Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.